Case 3:14-cv-00852-REP-AWA-BMK Document 281 Filed 10/23/18 Page 1 of 3 PageID# 10075



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

    GOLDEN BETHUNE-HILL,
    et al.,

            Plaintiffs,

    v.                                              Civil Action No. 3:14cv852

    VIRGINIA STATE BOARD
    OF ELECTIONS, et al.,

            Defendants.


                                            ORDER

            By ORDER     (ECF No.    276}    entered on October 18,           2018,    the

    Court    appointed Dr.       Bernard Grofman as         Special     Master.       The

    Special     Master    has    proposed     that    employees    of   the    Virginia

    Division of Legislative Services ( "DLS"}              be available to assist

    him in carrying out his              duties under this        appointment.        Two

    individuals     of     DLS    have      been    identified     to   provide       that

    assistance:     Kent Stigall and Julie Smith.                The parties and DLS

    do not object to the Special Master's reliance on these specific

    DLS employees for technical assistance,                provided that each of

    these    individuals     sign    oaths     of    confidentiality     in   the     form

    attached to this order and that                  the confidentiality of their

    working papers and communications is protected.

            Accordingly, it is hereby ORDERED that:
Case 3:14-cv-00852-REP-AWA-BMK Document 281 Filed 10/23/18 Page 2 of 3 PageID# 10076



            (1)   The       Special    Master     is       authorized          to    rely    on    DLS

    employees,         Kent     Stigall     and       Julie      Smith,        to     provide      any

    technical      assistance         he may require            to     carry out       his    duties

    under his appointment;

            {2)   Before receiving confidential information or providing

    assistance to the Special Master,                      DLS employees,             Kent Stigall

    and Julie Smith, shall execute an oath of confidentiality in the

    form appended to this ORDER and deliver the signed original to

    the Special Master and a               copy to counsel for Defendants,                         who

    shall promptly serve a copy on counsel for the other parties;

            {3)   The       Special    Master,    Mr.       Stigall       and Ms.       Smith      are

    prohibited         from    communicating          by    electronic          mail     with       one

    another       in    connection        with    their          assignment.             They      may

    communicate in writing only by facsimile transmission {that does

    not utilize electronic mail) ,                by U.S.         Mail,    or by third-party

    commercial         carrier.        Nothing    in       this      ORDER      is    intended       to

    prohibit      the       Special    Master,    Mr.      Stigall        or    Ms.    Smith       from

    communicating with one another by telephone;

            {4)   Mr.       Stigall and Ms.       Smith shall take all reasonable

    steps    to   safeguard the           security and confidentiality of                         their

    working       papers,       communications,            and       materials        created        in

    connection with            their    assistance         to    the    Special       Master       from

    disclosure         to     third-parties,      including,            without        limitation,



                                                  2
Case 3:14-cv-00852-REP-AWA-BMK Document 281 Filed 10/23/18 Page 3 of 3 PageID# 10077



    other DLS employees or any other individuals                   employed by the

    Commonwealth of Virginia; and

           (5)    Notwithstanding any contrary        requirement      of   Virginia

    law,   Mr.    Stigall and Ms.       Smith shall not disclose any working

    papers,      communications,   or materials created in connection with

    that   assistance,     and upon notification by          the    Special Master

    that   their assignment        is   completed,   such DLS      employees   shall

    destroy their working papers,           communications,     and materials in

    their possession that were created in connection with assisting

    the Special Master.

           The Clerk is directed to send a copy of this ORDER to the

    Special Master.

           It is SO ORDERED.


                                                       /s/
                                          For the Court
                                          Robert E. Payne
                                          Senior United States District Judge


    Richmond, Virginia
    Date: October 23, 2018




                                            3
